Order entered November 25, 1935, amended so as to state that the modification is made upon the law only. Motion for leave to appeal to the Court of Appeals granted and question for review certified. [See ante, p. 675.] Present — Sears, P. J., Taylor, Edgcomb, Thompson and Crosby, JJ.
In the Matter of the Application of The People of the State of New by George S. Van Schaick, as Superintendent of Insurance of the State York, for an Order to Take Possession of the Property and Rehabilitate the and Mortgage Guarantee Company of Buffalo.— Motion for leave to to the Court of Appeals granted. Stay pending appeal granted. [Se p. 435.] Present — Taylor, Edgcomb, Thompson, Crosby and Lewis, JJ.
The Exchange Bank, Respondent, v. Clark B. Ludlum, Unmarried, lant; Norman E. Davison and Another, Defendants.— Order for summar ment reversed on the law, with ten dollars costs and disbursements, and denied, with ten dollars costs. Memorandum. The release by the hole promissory note of security for the obligation of the maker releases the ii to the note to the value of the security released. (Cohen v. Rossmoore, 2: Div. 300; Butherford National Bank v. Manniello, 240 id. 506; affd., 266 568; National Park Bank v. Koehler, 204 id. 174. See Manufacturers T v. Steinhardt, 265 id. 145.) The mortgage released by the plaintiff seen obligations of Harry and Gladys C. Gumaer, the maker and an indorser of ’ on which.the appellant was an indorser (prior to Gladys Gumaer). It c conclusively appear on this record that the plaintiff obtained full value released mortgage and that the release of the mortgage did not release sect the maker having value. All concur. (The order struck out the ansi directed judgment for plaintiff in an action to foreclose a mortgage.) Pr Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.
Phœnix Indemnity Company, Appellant, v. Francis J. Downing, Rest, •—■ Judgment and order affirmed, with costs. All concur. (The judg for defendant in an action by an assignee to recover damages for personal in an automobile negligence action. The order denies motion for a new the minutes.) Present — Sears, P. J., Taylor, Edgcomb, Thompson and Crc